Case 19-22715-CMB     Doc 157    Filed 08/23/19 Entered 08/23/19 10:10:44    Desc Main
                                Document      Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    IN RE:

    5171 CAMPBELLS, LAND CO., INC.,                Bankruptcy No. 19-22715-CMB

                 Debtor,                           Chapter 11

    5171 CAMPBELLS LAND CO., INC.,                 Document No.

                 Movant,                           Related to Doc. No. 155
          vs.

    ELMHURST PROPERTIES, INC.,
    ASCENTIUM CAPITAL, LLC, IEMFS,
    Ltd. d/b/a GSG FINANCIAL, HITACHI
    CAPITAL AMERICA CORP., TRI STATE
    EQUIPMENT CO., INC., WESBANCO
    BANK, INC., STORE CAPITAL
    ACQUISITIIONS, LLC, STORE
    MASTER FUNDING XIII, LLC,
    US FOOD, INC., VISION FINANCIAL
    GROUP, INC., LED SOLUTIONS,
    PENNSYLVANIA DEPARTMENT OF
    REVENUE, THE NEW YORK
    DEPARTMENT OF TAXATION AND
    FINANCE, THE OHIO DEPARTMENT
    OF TAXATION and THE INTERNAL
    REVENUE SERVICE,

                 Respondents.

     NOTICE OF WITHDRAWAL OF MOTION TO SELL PROPERTY FREE AND
            CLEAR OF LIENS UNDER 363(f) FILED AT Doc. No. 155

          NOTICE is given that the Debtor hereby withdraws the Motion to Sell

    Property Free and Clear of Liens under 363(f) filed at Doc. No. 155.




                                            1
Case 19-22715-CMB   Doc 157    Filed 08/23/19 Entered 08/23/19 10:10:44   Desc Main
                              Document      Page 2 of 4


    Date: August 23, 2019                      /s/ Robert O Lampl
                                               ROBERT O LAMPL
                                               PA I.D. #19809
                                               JOHN P. LACHER
                                               PA I.D. #62297
                                               DAVID L. FUCHS
                                               PA I.D. #205694
                                               RYAN J. COONEY
                                               PA I.D. #319213
                                               SY O. LAMPL
                                               PA I.D. #324741
                                               Counsel for the Debtor
                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com




                                        2
Case 19-22715-CMB      Doc 157    Filed 08/23/19 Entered 08/23/19 10:10:44    Desc Main
                                 Document      Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    IN RE:

    5171 CAMPBELLS, LAND CO., INC.,               Bankruptcy No. 19-22715-CMB

                  Debtor,                         Chapter 11

    5171 CAMPBELLS LAND CO., INC.,                Document No.

                  Movant,                         Related to Doc. No. 155
           vs.

    ELMHURST PROPERTIES, INC.,
    ASCENTIUM CAPITAL, LLC, IEMFS,
    Ltd. d/b/a GSG FINANCIAL, HITACHI
    CAPITAL AMERICA CORP., TRI STATE
    EQUIPMENT CO., INC., WESBANCO
    BANK, INC., STORE CAPITAL
    ACQUISITIIONS, LLC, STORE
    MASTER FUNDING XIII, LLC,
    US FOOD, INC., VISION FINANCIAL
    GROUP, INC., LED SOLUTIONS,
    PENNSYLVANIA DEPARTMENT OF
    REVENUE, THE NEW YORK
    DEPARTMENT OF TAXATION AND
    FINANCE, THE OHIO DEPARTMENT
    OF TAXATION and THE INTERNAL
    REVENUE SERVICE,

                  Respondents.

                              CERTIFICATE OF SERVICE

           Robert O Lampl, hereby certifies that on the 23rd day of August, 2019, a

    true and correct copy of the foregoing NOTICE OF WITHDRAWAL OF MOTION

    TO SELL PROPERTY FREE AND CLEAR OF LIENS UNDER 363(f) FILED AT

    Doc. No. 155 was served upon the following (via electronic service, facsimile or

    First Class U.S. Mail):




                                           3
Case 19-22715-CMB     Doc 157    Filed 08/23/19 Entered 08/23/19 10:10:44   Desc Main
                                Document      Page 4 of 4



    Office of the United States Trustee
    1001 Liberty Avenue, Suite 970
    Pittsburgh, PA 15222

    Date: August 23, 2019____                    /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 DAVID L. FUCHS
                                                 PA I.D. #205694
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com




                                          4
